DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-6 in the reply filed on 12/06/2021 is acknowledged. 
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
In line 5 of [0008], “in both od an A site and B site” should read “in both of an A site and a B site”.  
In line 9 of [0009], “in both od an A site and B site” should read “in both of an A site and a B site”.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 5, “in both od an A site and B site” should read “in both of an A site and a B site”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Ariizumi et al (US 11056280 and hereinafter Ariizumi ‘280) with evidence of inherency provided by Kamei (US 20070109720 and hereinafter Kamei ‘720).
	In regards to claim 1, Ariizumi ‘280 discloses a ceramic electronic device comprising: a multilayer chip (1 – FIG. 1; Column 2, Line 47) in which each of dielectric layers (2 – FIG. 1; Column 2, Line 49) and each of internal electrode layers (3 – FIG. 1; Column 2, Line 50) are alternately stacked (seen in FIG. 1), a main component of the dielectric layers being BaTiO3 (Column 11, Lines 56-62), 
wherein a rare earth element that is at least one of Gd, Tb, Dy, Ho, Y and Er is solid-solved in BaTiO3 of the dielectric layers (see Column 2, Line 61 - Column 3, Line 3 and Column 4, Lines 17-21, noting the rare earth element is solid dissolved as the subcomponent, i.e. solid-solved). Ariizumi ‘280 explicitly discloses all the claimed limitations discussed above for claim 1, except for “the rare earth element being solid-solved in both of an A site and a B site of BaTiO3 of the dielectric layers”.
Regarding the recitation of “wherein a rare earth element that is at least one of Gd, Tb, Dy, Ho, Y and Er is solid-solved in both of an A site and a B site of BaTiO3 of the dielectric layers”, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as “the rare earth element being solid-solved in both of an A site and a B site of BaTiO3 of the dielectric layers”, this characteristic would have been expected to be in the claimed range absent any clear and convincing evidence and/or arguments to the contrary. Ariizumi ‘280 3 as a main component material and Gd2O3, Tb2O3, Dy2O3, Ho2O3, and Y2O3 as subcomponent materials; see also Column 1, Line 61, noting that Er may also be included in the dielectric) and methods (see Column 7, Lines 15-19, noting solid phase method, sol gel method, and hydrothermal synthesis method can be used to produce the raw material of ABO3; see also Column 7, Lines 29-31, noting that a firing process is also used to attain the dielectric composition, and Column 8, Lines 55-57, noting that a mixed gas of N2 and H2 can be used as the atmosphere of firing) as described in Applicant’s specification (see lines 1-2 of [0051], [0053]-[0055], noting BaTiO3 as a main component material and Gd2O3, Dy2O3, Ho2O3, and Er2O3 as sub component materials; see also [0030], noting solid-phase method, sol-gel method, and hydrothermal method can be used; see also [0048], noting the rare earth element is solid-solved in BaTiO3 during a firing process, and [0037], noting that an N2 atmosphere is used in the firing process).
Furthermore, Kamei ‘720 discloses that rare earth elements, such as Gd, Tb, Dy, Y, Ho, and Er, can dissolve in both of Ba sites (i.e. A sites) and Ti sites (B sites) when sintering is performed in an atmosphere with a low O2 concentration, for example in an N2 atmosphere ([0023]-[0024]), and thus the characteristic of “the rare earth element being solid-solved in both of an A site and a B site of BaTiO3 of the dielectric layers”, among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. See MPEP 2131.01(III).

	In regards to claim 2, Ariizumi ‘280 further discloses a main component of the internal electrode layers being a base metal (Column 6, Lines 13-15).

	In regards to claim 3, Ariizumi ‘280 further discloses wherein, in the dielectric layers, a ratio of a total amount of MgO and MnO is 0.6 mol or less, on a presumption that an amount of BaTiO3 is 100 mol (see Column 3, Line 66 – Column 4, Line 3, noting an amount of 0.02 to 1.6 mol for each oxide of Mg and Mn, i.e. a total amount of MgO and MnO being 0.04 to 3.2 mol, on a presumption that an amount of BaTiO3 is 100 mol).

	In regards to claim 4, Ariizumi ‘280 further discloses wherein, in the dielectric layers, an amount of the rare earth element solid-solved in BaTiO3 is 2 mol or less on a presumption that an amount of BaTiO3 is 100 mol (see Column 6 of Table 1 and Column 3, Lines 34-38, noting the amount of the rare earth element solid-solved in BaTiO3 being 0.9 to 2 mol on a presumption that an amount of BaTiO3 is 100 mol).

	In regards to claim 5, Ariizumi ‘280 further discloses an average crystal grain diameter of BaTiO3 in the dielectric layers being 0.2 µm or less (see Column 4 of Table 1, noting average crystal grain diameters of BaTiO3 in the dielectric layers being 0.12 µm to 0.28 µm).

	In regards to claim 6, Ariizumi ‘280 further discloses an average thickness of the dielectric layers being 2 µm or less (see Column 4, Lines 9-12, noting thickness of the dielectric layers being 1.5 µm to 10 µm).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160307701 – [0036] & [0037]
US 20100142120 – [0031]
US 20100285316 – [0019]
US 20110152060 – [0017]
US 10607776 – Column 11, Lines 23-29
US 7993611 – Column 3, Lines 26-32
US 6078494 – Column 3, Lines 58-66

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M. DUBUISSON/Examiner, Art Unit 2848  

/David M Sinclair/Primary Examiner, Art Unit 2848